Citation Nr: 9921063	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-02 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation greater than 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Timeliness of the substantive appeal of the denial of a 
compensable evaluation for residuals of pilonidal cyst of the 
tailbone and the denial of total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for PTSD and 
assigned a 30 percent rating, effective June 5, 1996.  

In a November 1997 rating decision, the RO assigned a 50 percent 
schedular evaluation for PTSD, effective from December 1, 1996.

A May 1999 hearing before the undersigned member of the Board was 
held.  A transcript of the hearing is of record.


REMAND

With respect to the issue of entitlement to an increased 
evaluation for PTSD, the Board finds that additional development 
is required for an adequate determination.  The veteran contends 
that his PTSD is more severely impaired than indicated by the 50 
percent disability rating.  At his May 1999 travel board hearing, 
the veteran indicated that he had been hospitalized for two days 
in or about August 1998 at Loyola Hospital.  He also indicated 
that he had been admitted to the VA Medical Center (VAMC) West 
Side in 1998 for PTSD treatment.  The Board notes that these 
hospitalization records are potentially pertinent and have not 
been obtained.  Accordingly, the RO should request the identified 
records and associate them with the claims file.

VA has a duty to assist the veteran in the development of facts 
pertinent to his claim, which includes obtaining adequate VA 
examinations.  38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended, and conducting a 
thorough and contemporaneous medical examination, which takes 
into account the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The veteran last underwent a VA 
examination in January 1998.  The Board finds that a new VA 
examination is necessary to assess the current severity of the 
veteran's PTSD, as the veteran has been hospitalized since his 
last VA examination.

With respect to the matters of a compensable evaluation for 
residuals of pilonidal cyst of the tailbone and a total 
disability rating due to individual unemployability, it is not 
clear that a substantive appeal has been timely filed.

The Board notes that in April 1998, the RO continued and 
confirmed a noncompensable evaluation for residuals of a 
pilonidal cyst of the tailbone and denied service connection for 
individual unemployability.  Notice of that decision was dated in 
April 1998.  A September 1998 report of contact from the 
veteran's representative reflects that the veteran wished to use 
the April 1998 statement of accredited representation as his 
notice of disagreement as to the issues noted directly above.  In 
September 1998, the RO received a substantive appeal form signed 
by the veteran expressing disagreement with the April 1998 rating 
action.  Later that month, the RO issued a statement of the case 
pertinent to these matters and notified him of the necessity of 
perfecting the appeal in a timely manner.

The Board has jurisdiction to decide questions on claims 
involving benefits under the laws administered by the VA. 38 
U.S.C.A. § 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 20.101 
(1998).  An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case has 
been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (1998).

A timely substantive appeal is one that is filed within 60 days 
from the date of mailing of the statement of the case, or within 
the remainder of the one-year period from the date of mailing of 
the notification of the initial review and determination being 
appealed, whichever period ends later.  See 38 C.F.R. § 20.302 
(1998).

It is not clear that a substantive appeal was received within 60 
days from the date of the mailing of the statement of the case, 
or within the remainder of the one-year period from April 1998, 
which could be construed as a timely perfected appeal.  Absent a 
timely perfected appeal, decisions, like the April 1998 denial of 
a compensable evaluation for residuals of a pilonidal cyst of the 
tailbone and denial of service connection for individual 
unemployability become final and cannot be reopened absent new 
and material evidence.  See 38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1103 (1998).

If a veteran fails to complete an appeal within the required 
time, it is incumbent upon the Board to reject the application 
for review on appeal.  This is not a matter within the Board's 
discretion; the timeliness standards for filing appeals to the 
Board are prescribed by law.  If the claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, "he is statutorily barred from 
appealing the RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 
(1993); Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

The Board observes that due process considerations require that 
the Board not make a determination in the first instance as to 
the timeliness of receipt of the substantive appeal of the issues 
of entitlement to an increased evaluation for residuals of a 
pilonidal cyst of the tail bone and entitlement to service 
connection for individual unemployability.  Bernard v. Brown, 4 
Vet. App. 3 84 (1993); 38 C.F.R. 19.34 (1998).


Accordingly, the case is REMANDED for the following development:

1.  The RO should advise the veteran that 
he is free to submit any additional 
evidence pertinent to the issue on appeal.  

2.  The RO should request the identified 
hospitalization records from VAMC West Side 
and Loyola Hospital.  Any records obtained 
should be associated with the claims 
folder.  The veteran should be asked to 
sign any necessary consent forms for the 
release of private medical records.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and severity of his PTSD.  
The claims folder, to include the 
identified VA hospitalization records and a 
copy of this remand, should be made 
available to and reviewed by the examiner 
prior to conduction of the examination.  
All necessary tests and studies should be 
conducted in order to identify and describe 
the symptomatology attributable to PTSD. 

The report of examination should contain a 
detailed account of all manifestations of 
the disability(ies) found to be present.  
If there are found to be multiple 
psychiatric disorders, the examiner should 
reconcile the diagnoses and should specify 
which symptoms are associated with each of 
the disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
The examiner should also comment on the 
extent to which the service-connected 
disability impairs the veteran's 
occupational and social functioning.  The 
examiner is requested to assign a numerical 
code for the Global Assessment of 
Functioning (GAF).

4.  With respect to the issues of 
entitlement to a compensable evaluation for 
residuals of a pilonidal cyst of the 
tailbone and entitlement to service 
connection for individual unemployability, 
the RO should render a decision as to 
whether the veteran has filed a timely 
substantive appeal.  Specific consideration 
should be given to the provisions of 38 
U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 
1999), and 38 C.F.R. §§ 20.101, 20.200, 
20.201, 20.202, 20.302 (1998).

5.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  With respect to the issue of an 
increased rating for PTSD, the RO should 
ensure that the requested examination and 
required opinion is responsive to and in 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After undertaking any development deemed appropriate in addition 
to that requested above, the RO should re- adjudicate the issues 
on appeal.  If any benefit sought remains denied, the veteran and 
his representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations and 
adequate reasons and bases for the RO's decision.  The veteran 
and his representative, thereafter, should be afforded an 
opportunity to respond.  The case should then be returned to the 
Board for further appellate consideration, if appropriate.  No 
action is required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










